Mr. Justice White,
after making the foregoing statement, delivered the opinion of the court.
The decree below, so far as it granted the relief prayed as against the defendants other than the city of Georgetown and the county of Scott, is affirmed by a divided court. The decree, so far as it adjudicated against the complainant and in favor of the defendants the city of Georgetown and the county of Scott, those defendants not having been parties or privies to the judgments pleaded as res judicata, must be affirmed upon the authority of the decision in Citizens’ Savings Bank of Owensboro v. City of Owensboro and A. M. C. Simmons, Tax Collector, 173 U. S. 636.

And it is so ordered.